Citation Nr: 1647314	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for loss of sphincter control. 


REPRESENTATION

Appellant represented by:	Jan Dills, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from January 1989 to July 1992, October 2001 to May 2002 and from March 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina.  The matter was subsequently transferred to the RO in Huntington, West Virginia. 

The December 2009 rating decision denied entitlement to a rating in excess of 40 percent for herniated nucleus pulposus; denied entitlement to service connection for loss of sphincter control and chronic cervical spine disease and denied reopening the claims for entitlement to service connection for irritable bowel syndrome (IBS) and sciatica of the left leg.  In a January 2011 correspondence, the Veteran withdrew his claim for entitlement to an increased rating for herniated nucleus pulposus.  At the December 2013 Decision Review Officer (DRO) hearing, the Veteran withdrew his claim for a separate rating for sciatica of the left leg.  In a May 2013 rating decision, the RO granted entitlement to service connection for IBS and a cervical spine disease.  Therefore, those claims are no longer on appeal.

On the May 2013 VA Form 9, the Veteran requested a videoconference hearing before the Board.  However, in an October 2016 correspondence, the Veteran, through his representative, indicated that he no longer wished to appear for the hearing.  Therefore, the Board finds that there is no hearing request pending.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

There is no competent evidence that the Veteran has a diagnosis of loss of sphincter control.




CONCLUSION OF LAW

Loss of sphincter control was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notices were sent to the Veteran in May and July 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

The Veteran was afforded a VA examination in August 2009.  The examiner reviewed the case file, and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examination was adequate for adjudication purposes.  VA examination reports dated in March 2014 also include findings pertinent to the claims and the Board finds that these reports are adequate and probative.  Further, the Veteran's service treatment records, VA treatment records and private treatment records have been obtained and considered. Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a) and 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for loss of sphincter control because he is unable to control his bowels and has had difficulty with diarrhea since service.  See February 2009 VA Form 21-4138.  Alternatively, he contends that his loss of sphincter control is related to his service-connected spine disability.  See  August 2009 VA examination report; December 2013 DRO Hearing Transcript. 

In order to obtain service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2015).
 
Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C.A. § 1110. Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the evidence does not show the existence of a present disability and therefore, the Veteran's claim for service connection must be denied.  

Service treatment records indicate that the Veteran injured his back during service around 1994 and complained of back pain on several occasions.  He, however, also denied any bowel incontinence and was not observed to have any neurological symptoms due to his back injury.  There were several notations of complaints of diarrhea prior to and following the back injury.

The Veteran was afforded a VA examination in August 2009 where the Veteran reported symptoms of diarrhea with loss of sphincter control due to his service-connected back disability.  He reported that his diarrhea symptoms began in 1992.  He also denied urinary or bowel incontinence.  

On examination, the examiner noted that the Veteran's rectal sphincter tone was intact and there was evidence of an external hemorrhoid.  The examiner opined that the Veteran's current diarrhea of unknown etiology was not caused by or related to his lower back condition.  The examiner reasoned that the Veteran denied fecal incontinence and his rectal sphincter tone was intact.  

At the December 2013 DRO hearing, the Veteran's representative claimed that the Veteran's private doctor, Dr. G.C. had diagnosed the Veteran with loss of sphincter control.  However, a review of Dr. G.C.'s records do not reveal any diagnosis for loss of sphincter control, but rather a diagnosis of IBS for the symptoms of diarrhea and constipation the Veteran has consistently complained about.

The Veteran was afforded another VA examination in March 2014 related to his IBS claim.  He reported symptoms of frequent bowel movements and bowel accidents due to loose stools, with alternating symptoms of constipation and diarrhea.  He was diagnosed with IBS.  He was also afforded a VA spine examination where the examiner noted the Veteran's diagnosis of degenerative arthritis of the cervical spine.  On examination, the examiner noted that the Veteran did not suffer from any neurologic abnormalities related to his spine condition (such as bowel or bladder problems).  

The Board finds the August 2009 and March 2014 VA examination reports to be the most probative evidence of record.  In that regard, both examiners physically examined the Veteran, considered his reports of symptoms and provided adequate opinions.  Neither of them found that the Veteran suffered from any neurological abnormalities, including loss of sphincter control.  In fact, the August 2009 VA examiner found that the Veteran's sphincter tone was intact.   

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the fact that he experiences symptoms of fecal incontinence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is not competent to opine on the etiology of the symptoms.  Therefore, the Board does not assign any probative value to the Veteran's statements which relate his symptoms to loss of sphincter control.  Here, the VA examiners have found that the Veteran's symptoms are attributable to IBS or an unknown etiology and not due to loss of sphincter control.  There are no other competent sources which provide any contrary opinions.  

The Board notes that the Veteran submitted a lay statement from H.S., his squad leader during Desert Storm, who indicated that he witnessed the Veteran defecate on himself frequently during service.  Particularly, H.S. stated that the Veteran would defecate while sneezing or while lifting something.  The Board notes that the H.S. is competent to report what he personally observed the Veteran experience.  However, he is not competent to diagnosis the Veteran or state any etiology of the symptoms.  Here, the August 2009 VA examiner who is competent and who physically examined the Veteran reported that the Veteran's sphincter tone was intact.  

The Board concludes that the evidence does not support the claim for service connection, as there is no evidence of a current disability of loss of sphincter control and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for loss of sphincter control is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


